DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Non-Final Office Action is in response to the Pre-Appeal Brief Request for Review filed 7/8/2020. 

Response to Arguments
Applicant's arguments filed 7/8/2020 with respect to claims 1 and 18 have been fully considered but they are not persuasive. 
Regarding claims 1 and 18, Applicant argues that Kumar does not disclose a capacitive element and an inductive element being disposed adjacent to different sides of an IC package. Examiner respectfully disagrees.
Kumar clearly discloses the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L) being disposed adjacent to different sides of the IC package (Figure 1: Cf is on the left side of 102, L is on the right side of 102; Paragraph [0021]:  “102 may be implemented on-die”, “on-die means included in an integrated circuit, e.g., fabricated in or on a silicon wafer…”).  (EXAMINER NOTE:  consistent with the definition found in the Merriam-Webster Dictionary, Examiner interprets “adjacent” to mean “nearby”).
Examiner disagrees with Applicant’s assertion that “Kumar does not expressly describe a capacitive element and an inductive element being disposed adjacent to different sides of an IC package,” and therefore a rejection based on inherency is not supported (See Remarks Page 2.).  The Examiner’s 102 rejection of claims 1 and 18 is expressly disclosed teachings of Kumar, not inherent teachings.  Figure 1 of Kumar expressly discloses the exact same circuit configuration shown in Figure 2 of the present application.  Figure 1 of Kumar also expressly discloses that this configuration constitutes a voltage regulator VR “102”, and that “VR 102 may be implemented on-die,” meaning “included in an integrated circuit, e.g., fabricated in or on a silicon wafer” (Paragraph [0021]).  Under a reasonably broad interpretation of the claim language, the claimed “IC package” is the equivalent of the outline border 102 in view of the disclosure in Paragraph [0021] of Kumar.  Kumar also expressly discloses the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L) being disposed “adjacent” (meaning “nearby”) to different sides of the IC package (Figure 1: Cf is on the left side of 102, L is on the right side of 102).
While Applicant may intend for claim 1 to refer, at least in part, to Figure 5 of the application, Figure 5 is not imported from the specification into claims 1 and 18.
Applicant’s arguments with respect to claim 11 have been considered but are moot because the new ground of rejection does not rely on the primary reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-10, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kumar et al. (U.S. Publication No. 2016/0190921), hereinafter Kumar.
Regarding claim 1, Kumar discloses an electric module (Figure 1), comprising: a substrate (Paragraph [0021]: “silicon wafer”); an integrated circuit (IC) package (Figure 1: 102) disposed on the substrate and comprising transistors of a three-level buck regulator (Figure 1: 102; Paragraphs [0021], [0065], and [0068]); a capacitive element (Figure 1: Cf) of the three-level buck regulator disposed on the substrate (Paragraph [0021]: “silicon wafer”); and an inductive element (Figure 1: L) of the three-level buck regulator disposed on the substrate (Paragraph [0021]: “silicon wafer”), the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L) being disposed adjacent to different sides of the IC package (Figure 1: Cf is on the left side of 102, L is on the right side of 102; Paragraph [0021]:  “102 may be implemented on-die”, “on-die means included in an integrated circuit, e.g., fabricated in or on a silicon wafer…”).  (EXAMINER NOTE:  consistent with the definition found in the Merriam-Webster Dictionary, Examiner interprets “adjacent” to mean “nearby”). 
Regarding claim 2, Kumar discloses wherein the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L) are disposed on the same layer of the substrate (Figure 1: 102, Cf is on the left side of 102, L is on the right side of 102; Paragraphs [0021], [0065], and [0068]).
Regarding claim 3, Kumar discloses wherein the IC package (Figure 1: 102; Paragraphs [0021], [0065], and [0068]) comprises: at least one first connection terminal (Figure 1: node between S1 and S2) coupled to a first terminal of the capacitive element (Figure 1: Cf) via a first trace of the substrate (Figure 1: 102; Paragraphs [0021], [0065], and [0068]); at least one second connection terminal coupled to the switching node (Figure 1: VSW) of the three-level buck regulator (Figure 1: 102) and coupled to the inductive element (Figure 1: L) via a second trace of the substrate (Figure 1: 102; Paragraphs [0021], [0065], and [0068]); and at least one third connection terminal (Figure 1: node between S3 and S4) coupled to a second terminal of the capacitive element (Figure 1: Cf) via a third trace of the substrate (Figure 1: 102; Paragraphs [0021], [0065], and [0068]).
(Figure 1: S1-S4) of the three-level buck regulator (Figure 1: 102) comprise a mode transition field-effect transistor (MTF) (Figure 1: S5); the IC package (Figure 1: 102; Paragraphs [0021], [0065], and [0068]) further comprises at least one fourth connection terminal (Figure 1: control terminal of S5) coupled to the MTF; and the at least one fourth connection terminal is coupled to the at least one second connection terminal (Figure 1: VSW) via the second trace of the substrate (Figure 1: 102; Paragraphs [0021]: “substrate” , [0065], and [0068]).
Regarding claim 10, Kumar discloses wherein the transistors of the IC package comprise: a first transistor (Figure 1: S1) coupled between an input voltage (VIN) node (Figure 1: VCC) and a first terminal of the capacitive element (Figure 1: Cf); a second transistor (Figure 1: S2) coupled between the first terminal of the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L); a third transistor (Figure 1: S3) coupled between the inductive element (Figure 1: L) and a second terminal of the capacitive element (Figure 1: Cf); and a fourth transistor (Figure 1: S4) coupled between the second terminal of the capacitive element (Figure 1: Cf) and a reference potential node (Figure 1: ground) of the three-level buck regulator (Figure 1: 102).

Regarding claim 18, Kumar discloses a method (Figure 1) for voltage regulation, comprising:  selectively coupling, via a plurality of transistors (Figure 1: S1-S4) of a three-level buck regulator (Figure 1: 102), a capacitive element (Figure 1: Cf) between a switching node (Figure 1: VSW) and a voltage rail (Figure 1: VCC) or a reference potential node (Figure 1: ground), the plurality of transistors (Figure 1: S1-S4) being (Figure 1: 102; Paragraphs [0021], [0065], and [0068]); and generating an output voltage at an output node (Figure 1: Vout) of the three-level buck regulator having an inductive element (Figure 1: L) coupled between the switching node (Figure 1: VSW) and the output node (Figure 1: Vout), the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L) being disposed adjacent to different sides of the IC package on the same layer of the substrate (Figure 1: Cf is on the left side of 102, L is on the right side of 102; Paragraph [0021]:  “102 may be implemented on-die”, “on-die means included in an integrated circuit, e.g., fabricated in or on a silicon wafer…”). (EXAMINER NOTE:  consistent with the definition found in the Merriam-Webster Dictionary, Examiner interprets “adjacent” to mean “nearby”). 
Regarding claim 19, Kumar discloses wherein the capacitive element (Figure 1: Cf) and the inductive element (Figure 1: L) are disposed on the same layer of the substrate (Figure 1: Cf is on the left side of 102, L is on the right side of 102; Paragraphs [0021], [0065], and [0068]).
Regarding claim 20, Kumar discloses wherein the IC package (Figure 1: 102; Paragraphs [0021], [0065], and [0068]) comprises: at least one first connection terminal (Figure 1: node between S1 and S2) coupled to a first terminal of the capacitive element (Figure 1: Cf) via a first trace of the substrate (Figure 1: 102; Paragraphs [0021], [0065], and [0068]); at least one second connection terminal coupled to the switching node (Figure 1: VSW) of the three-level buck regulator (Figure 1: 102) and coupled to the inductive element (Figure 1: L) via a second trace of the substrate (Figure 1: 102; Paragraphs [0021], [0065], and [0068]); and at least one (Figure 1: node between S3 and S4) coupled to a second terminal of the capacitive element (Figure 1: Cf) via a third trace of the substrate (Figure 1: 102; Paragraphs [0021], [0065], and [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Chevalier (U.S. Publication No. 2014/0307493). 
Regarding claim 4, Kumar does not disclose wherein: the at least one first connection terminal is located at a first side of a terminal pattern of the IC package; the at least one second connection terminal is located at a second side of the terminal pattern different from the first side of the terminal pattern; and the at least one third connection terminal is located at the first side of the terminal pattern.
Chevalier teaches wherein:  the at least one first connection terminal (Figure 1:  first terminal of 3 connected to first terminal of Cfly2) is located at a first side (Figure 1:  lower “side” of 3) of a terminal pattern (Figure 1:  the particular arrangement of terminals on 3) of the IC package (Figure 1:  3); the at least one second connection terminal (Figure 1:  terminal of 3 connected to Vout) is located at (Figure 1:  left “side” of 3) of the terminal pattern different from the first side of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3); and the at least one third connection terminal (Figure 1:  second terminal of 3 connected to second terminal of Cfly2) is located at the first side (Figure 1:  lower “side” of 3) of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to incorporate the teaching of Chevalier.  Doing so would require only routine skill in the art, and provide an arrangement of access terminals for the IC package optimal for a particular technical application of the electric module, thereby streamlining implementation and compatibility for a desired technical application.  
Regarding claim 6, Kumar discloses the inductive element (Figure 1: L).
Kumar does not disclose wherein: the at least one first connection terminal is one of a first plurality of terminals of the IC package coupled to the first terminal of the capacitive element via the first trace, at least another one of the first plurality of terminals being located at an inner portion of the terminal pattern; the at least one second connection terminal is one of a second plurality of terminals of the IC package coupled to the inductive element via the second trace, at least another one of the second plurality of terminals being located at the inner portion of the terminal pattern; and the at least one third connection terminal is one of a third plurality of terminals of the IC package coupled to the second terminal of the capacitive element via the third 
Chevalier teaches wherein:  the at least one first connection terminal (Figure 1:  first terminal of 3 connected to the first terminal Cfly2) is one of a first plurality of connection terminals of the IC package (Figure 1:  first terminal of 3 connected to first terminal of Cfly2; and first terminal of 2 connected to first terminal of 3 and first terminal of Cfly2) coupled to the first terminal of the capacitive element (Figure 1:  first terminal of Cfly2) via the first trace, at least another one (Figure 1:  first terminal of 2 connected to first terminal of 3 and first terminal of Cfly2) of the first plurality of connection terminals being located at an inner portion (Figure 1:  2) of the terminal pattern; the at least one second connection terminal (Figure 1:  terminal of 3 connected to Vout) is one of a second plurality of terminals of the IC package (Figure 1:  terminal of 3 connected to Vout; and terminal of 2 connected to 3 and Vout) coupled to the inductive element (Paragraph [0017]) via the second trace, at least another one (Figure 1:  terminal of 2 connected to 3 and Vout) of the second plurality of terminals being located at the inner portion (Figure 1:  2) of the terminal pattern; and the at least one third connection terminal (Figure 1:  second terminal of 3 connected to the second terminal Cfly2) is one of a third plurality of (Figure 1:  second terminal of 3 connected to second terminal of Cfly2; and second terminal of 2 connected to second terminal of 3 and second terminal of Cfly2) of the IC package coupled to the second terminal of the capacitive element (Figure 1:  second terminal of Cfly2) via the third trace, at least another one (Figure 1:  second terminal of 2 connected to second terminal of 3 and second terminal of Cfly2) of the third plurality of terminals being located at the inner portion (Figure 1:  2) of the terminal pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to incorporate the teaching of Chevalier.  Doing so would require only routine skill in the art, and provide an arrangement of access terminals for the IC package optimal for a particular technical application of the electric module, thereby streamlining implementation and compatibility for a desired technical application.
Regarding claim 7, Kumar does not disclose wherein the at least the other one of the second plurality of terminals is between the at least the other one of the first plurality of terminals and the at least the other one of the third plurality of terminals.
Chevalier discloses wherein the at least the other one of the second plurality of terminals (Figure 1:  terminal of 2 connected to 3 and Vout) is between (Figure 1:  the terminal of 2 connected to Vout is “between” the two terminals of 2 connected to Cfly2 if starting at the first/“left” terminal of 2 connected to Cfly2, and moving clockwise along the perimeter of 2 until reaching the second/“right” terminal of 2 connected to Cfly2) the at least the other one of the first plurality of terminals (Figure 1:  first terminal of 2 connected to first terminal of 3 and first terminal of Cfly2) and the at least the other one of the third plurality of terminals (Figure 1:  second terminal of 2 connected to second terminal of 3 and second terminal of Cfly2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to incorporate the teaching of Chevalier.  Doing so would require only routine skill in the 
Regarding claim 8, Kumar does not disclose wherein the at least the other one of the second plurality of terminals is located at the first side of the terminal pattern.
Chevalier discloses wherein the at least the other one of the second plurality of terminals (Figure 6:  terminal of 2 connected to 3 and Vout) is located at the first side (Figure 6:  “left” side of 2 and 3 having the first, second, and third terminals) of the terminal pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to incorporate the teaching of Chevalier.  Doing so would require only routine skill in the art, and provide an arrangement of access terminals for the IC package optimal for a particular technical application of the electric module, thereby streamlining implementation and compatibility for a desired technical application.

Regarding claim 21, Kumar discloses wherein: the at least one first connection terminal is located at a first side of a terminal pattern of the IC package; the at least one second connection terminal is located at a second side of the terminal pattern different from the first side of the terminal pattern; and the at least one third connection terminal is located at the first side of the terminal pattern.
Chevalier teaches wherein:  the at least one first connection terminal (Figure 1:  first terminal of 3 connected to first terminal of Cfly2) is located at a first side (Figure 1:  lower “side” of 3) of a terminal pattern (Figure 1:  the particular arrangement of terminals on 3) of the IC package (Figure 1:  3); the at least one second connection terminal (Figure 1:  terminal of 3 connected to Vout) is located at a second side (Figure 1:  left “side” of 3) of the terminal pattern different from the first side of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3); and the at least one third connection terminal (Figure 1:  second terminal of 3 connected to second terminal of Cfly2) is located at the first side (Figure 1:  lower “side” of 3) of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to incorporate the teaching of Chevalier.  Doing so would require only routine skill in the art, and provide an arrangement of access terminals for the IC package of an integrated three-level buck regulator optimal for a particular technical application of the electric module, thereby streamlining implementation and compatibility for a desired technical application.

Claims 11-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chevalier (U.S. Publication No. 2014/0307493) in view of Kumar.
Regarding claim 11, Chevalier discloses an integrated circuit (IC) package (Figure 1:  3), comprising:  at least one first connection terminal (Figure 1:  first terminal of 3 connected to first terminal of Cfly2) for coupling to a first terminal of a (Figure 1:  first terminal of Cfly2) of a regulator (Figure 1: 2; Figure 2), the at least one first connection terminal being located a first side (Figure 1:  lower “side” of 3) of a terminal pattern (Figure 1:  the particular arrangement of terminals on 3) of the IC package; at least one second connection terminal (Figure 1:  terminal of 3 connected to Vout) coupled to a switching node of the regulator (Figure 1: 2; Figure 2), the at least one second connection terminal being located at a second side (Figure 1:  left “side” of 3) of the terminal pattern; at least one third connection terminal (Figure 1:  second terminal of 3 connected to second terminal of Cfly2) for coupling to a second terminal of the capacitive element (Figure 1:  second terminal of Cfly2), the at least one third connection terminal being located at the first side (Figure 1:  lower “side” of 3) of the terminal pattern.
	Chevalier does not disclose a three-level buck regulator; and an IC comprising:  a first transistor coupled between an input voltage (VIN) and the at least one first connection terminal; a second transistor coupled between the at least one first connection terminal and the at least one second connection terminal; a third transistor coupled between the at least one second connection terminal and the at least one third connection terminal; and a fourth transistor coupled between the at least one third connection terminal and a reference potential node of the three-level buck regulator.
	Kumar teaches a three-level buck regulator (Figure 1:  102); and an IC (Figure 1: 102; Paragraphs [0021], [0065], and [0068]) comprising: a first transistor (Figure 1: S1) coupled between an input voltage (VIN) node (Figure 1: VCC) and the at least one first connection terminal (Figure 1: node between S1 and S2); a second transistor (Figure 1: S2) coupled between the at least one first connection terminal (Figure 1: node between S1 and S2) and the at least one second connection terminal (Figure 1: VSW); a third transistor (Figure 1: S3) coupled between the at least one second connection terminal (Figure 1: VSW) and the at least one third connection terminal (Figure 1: node between S3 and S4); and a fourth transistor (Figure 1: S4) coupled between the at least one third connection terminal (Figure 1: node between S3 and S4) and a reference potential (Figure 1: ground) node of the three-level buck regulator.
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chevalier to incorporate the teaching of Kumar.  Doing so would require only routine skill in the art, and provide an arrangement of access terminals for the IC package of an integrated three-level buck regulator optimal for a particular technical application of the electric module, thereby streamlining implementation and compatibility for a desired technical application.

	Regarding claim 12, Chevalier discloses wherein: the at least one first connection terminal (Figure 1:  first terminal of 3 connected to first terminal of Cfly2) is located at a first edge (Figure 1:  edge of the lower “side” of 3) of the first side (Figure 1:  lower “side” of 3) of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3) of the IC package; the at least one second connection terminal (Figure 1:  terminal of 3 connected to Vout) is located at a second edge (Figure 1:  edge of the left “side” of 3) of the second side (Figure 1:  left “side” of 3) of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3); and the at least one third connection terminal (Figure 1:  second terminal of 3 connected to second terminal of Cfly2) is located at the first edge (Figure 1:  edge of the lower “side” of 3) of the first side (Figure 1:  lower “side” of 3) of the terminal pattern (Figure 1:  the particular arrangement of terminals on 3).
	Regarding claim 14, Chevalier discloses wherein:  the at least one first connection terminal (Figure 1:  first terminal of 3 connected to the first terminal Cfly2) is one of a first plurality of connection terminals of the IC package (Figure 1:  first terminal of 3 connected to first terminal of Cfly2; and first terminal of 2 connected to first terminal of 3 and first terminal of Cfly2) for coupling to the first terminal of the capacitive element (Figure 1:  first terminal of Cfly2), at least another one (Figure 1:  first terminal of 2 connected to first terminal of 3 and first terminal of Cfly2) of the first plurality of connection terminals being located at an inner portion (Figure 1:  2) of the terminal pattern; the at least one second connection terminal (Figure 1:  terminal of 3 connected to Vout) is one of a second plurality of connection terminals of the IC package (Figure 1:  terminal of 3 connected to Vout; and terminal of 2 connected to 3 and Vout) coupled to the switching node (Figure 1:  Vout), at least another one (Figure 1:  terminal of 2 connected to 3 and Vout) of the second plurality of connection terminals being located at the inner portion (Figure 1:  2) of the terminal pattern; and the at least one third connection terminal (Figure 1:  second terminal of 3 connected to the second terminal Cfly2) is one of a third plurality of connection terminals (Figure 1:  second terminal of 3 connected to second terminal of Cfly2; and second terminal of 2 connected to second terminal of 3 and second terminal of Cfly2) of the IC package for coupling to the second terminal of the capacitive element (Figure 1:  second terminal of Cfly2), at least (Figure 1:  second terminal of 2 connected to second terminal of 3 and second terminal of Cfly2) of the third plurality of connection terminals being located at the inner portion (Figure 1:  2) of the terminal pattern.
	Regarding claim 15, Chevalier discloses wherein the at least the other one of the second plurality of connection terminals (Figure 1:  terminal of 2 connected to 3 and Vout) is between (Figure 1:  the terminal of 2 connected to Vout is “between” the two terminals of 2 connected to Cfly2 if starting at the first/“left” terminal of 2 connected to Cfly2, and moving clockwise along the perimeter of 2 until reaching the second/“right” terminal of 2 connected to Cfly2) the at least the other one of the first plurality of connection terminals (Figure 1:  first terminal of 2 connected to first terminal of 3 and first terminal of Cfly2) and the at least the other one of the third plurality of connection terminals (Figure 1:  second terminal of 2 connected to second terminal of 3 and second terminal of Cfly2). 
	Regarding claim 16, Chevalier discloses wherein the at least the other one of the second plurality of connection terminals (Figure 6:  terminal of 2 connected to 3 and Vout) is located at the first side (Figure 6:  “left” side of 2 and 3 having the first, second, and third terminals) of the terminal pattern. 
Regarding claim 17, Chevalier discloses wherein the IC (Figure 1:  3) comprises a mode transition field-effect transistor (MTF) (Figure 2: S5), and wherein the IC package further comprises at least one fourth connection terminal (Figure 1: terminal connected to Cfly1; Figure 2:  terminal common to Cfly1 and S5) coupled to the MTF (Figure 2: S5).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Chevalier, and further in view of Le et al. (U.S. Publication No. 2014/0306673).
Regarding claim 5, Kumar does not disclose wherein: the IC package comprises a ball grid array (BGA) package, the terminal pattern comprising a BGA pattern of the BGA package; the at least one first connection terminal comprises at least one first ball located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball located at the first outermost edge of the first side of the BGA pattern.
Le teaches wherein: the IC package (Figure 23; Paragraph [0192]) comprises a ball grid array (BGA) package (Figure 23), the terminal pattern comprising a BGA pattern of the BGA package (Figure 23); the at least one first connection terminal comprises at least one first ball (Figure 23: leftmost ball under 2204) located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball (Figure 23: right most ball under 2204) located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball (Figure 23: second to leftmost ball under 2204) located at the first outermost edge of the first side of the BGA pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to 
Regarding claim 22, Kumar does not disclose wherein: the IC package comprises a ball grid array (BGA) package, the terminal pattern comprising a BGA pattern of the BGA package; the at least one first connection terminal comprises at least one first ball located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball located at the first outermost edge of the first side of the BGA pattern.
Le teaches wherein: the IC package (Figure 23; Paragraph [0192]) comprises a ball grid array (BGA) package (Figure 23), the terminal pattern comprising a BGA pattern of the BGA package (Figure 23); the at least one first connection terminal comprises at least one first ball (Figure 23: leftmost ball under 2204) located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball (Figure 23: right most ball under 2204) located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball (Figure 23: second to leftmost ball under 2204) located at the first outermost edge of the first side of the BGA pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kumar to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chevalier in view of Kumar, and further in view of Le.
Regarding claim 13, Chevalier discloses wherein:  the IC package comprises a ball grid array (BGA) package (Figure 1:  3; Paragraph [0011]), the terminal pattern comprising a BGA pattern of the BGA package (Paragraph [0011]).
Chevalier does not disclose wherein:  the at least one first connection terminal comprises at least one first ball located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball located at a second outermost edge of the second side of the BGA pattern; and the at least one third connection terminal comprises at least one third ball located at the first outermost edge of the first side of the BGA pattern.
Le teaches wherein: the IC package (Figure 23; Paragraph [0192]) comprises a ball grid array (BGA) package (Figure 23), the terminal pattern comprising a BGA pattern of the BGA package (Figure 23); the at least one first connection terminal comprises at least one first ball (Figure 23: leftmost ball under 2204) located at a first outermost edge of the first side of the BGA pattern; the at least one second connection terminal comprises at least one second ball (Figure 23: right most ball under 2204) located at a second outermost edge of the second side of the BGA pattern; and the at (Figure 23: second to leftmost ball under 2204) located at the first outermost edge of the first side of the BGA pattern.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Chevalier to incorporate the teaching of Le. Doing so would provide an integrated circuit package incorporating a fabrication technique well known in the art to simplify manufacturing by avoiding undesirable solder bridging, thereby increasing production efficiency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN H SPRENGER/Examiner, Art Unit 2838                                                                                                                                                                                                        


/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838